TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00782-CV



           Eddie Joe Hamilton; International Home Capital Corp.; Express Equities
              Corp. d/b/a First Priority Mortgage; and Kevin Smith, Appellants

                                                 v.

                        Bluebonnet Manufactured Homes, Inc., Appellee


        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
              NO. GN200307, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants filed an unopposed motion to dismiss their appeal advising that they have

settled their dispute with appellee and no longer desire to pursue this appeal.

               The appeal is dismissed on motion of appellants. Tex. R. App. P. 42.1(a)(2).




                                              __________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellants= Motion

Filed: January 30, 2003